Citation Nr: 0615591	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  00-10 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder including schizophrenia, chronic, with paranoid 
features; personality disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Carla J. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from December 1988 to October 
1989.  

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand of August 2003.  This matter was 
originally on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefit sought on appeal.  

In August 2001, the veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

A review of the record reveals that the veteran was not 
adequately advised regarding the information and evidence 
necessary to substantiate his claim in accordance with the 
VCAA requirements under 38 C.F.R. § 3.159(b)(1).  The Board 
notes the March 2000 RO decision denying the veteran's claim 
was made before the VCAA was enacted in November 9, 2000.  It 
is possible that the veteran could have been adequately 
notified of what he needed to prevail on his claim by his 
receipt of the supplemental statements of the case (SSOC) and 
other correspondence.  That rationale, however, was expressly 
rejected by the United States Court of Appeals for the 
Federal Circuit in Mayfield v. Nicholson, No. 05-7157 (Fed. 
Cir. April 5, 2006), certainly as to the use of the SSOC as 
VCAA notice.  Moreover, the notice deficiencies may not be 
deemed harmless in view of the concerns reportedly expressed 
by the veteran to a VA employee about "what he is supposed 
to send in."  Furthermore, the veteran specifically asked 
"to have a letter sent to him" explaining the status of his 
claim and what information or evidence that he needed. VA 
Form 119. December 29, 2005.  It does not appear that a 
response is of record.    

Accordingly, the case is REMANDED for the following actions:

1.  Please send the veteran appropriate 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  In general, 
the VCAA notice should include notice to 
the veteran of the information and 
evidence not of record (1) that is 
necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that 
the veteran is expected to provide; and 
(4) must ask the veteran to provide any 
evidence in his possession that pertains 
to the claim in accordance with 38 C.F.R. 
§ 3.159(b) (1).  It should also address 
the five elements of a service connection 
claim as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2. After any additional notification or 
development that the RO deems necessary 
is undertaken, the veteran's claim should 
be readjudicated.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.  

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






